Citation Nr: 1108135	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  06-36 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for low back strain.

2.  Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from April 1967 to January 1971.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona denying entitlement to service connection for low back strain and hypertension.

This matter was previously before the Board in October 2008, when the issues remaining on appeal were remanded for additional development.  At the time of the October 2008 Board decision, two additional issues were in appellate status and before the Board.  The issue of entitlement to an earlier effective date for the grant of an increased rating for PTSD was addressed with a final Board decision in October 2008.  The issue of entitlement to a total disability rating based on individual unemployability (TDIU) was remanded by the Board in October 2008, and during the processing of the remand the RO issued an April 2010 rating decision granting TDIU and resolving that issue on appeal.  Therefore, only the issues of entitlement to service connection for hypertension and a low back strain remain on appeal before the Board at this time.

The Veteran had a hearing before the Board in April 2008 and the transcript is of record.

The Board acknowledges that English-language translations of some documents of record (reports from AccentCare home care services) have been obtained at the Board subsequent to the issuance of the most recent supplemental statement of the case.  The Board finds that consideration of the translated records by the agency of original jurisdiction (AOJ) is not necessary in this case as the translations have revealed no information pertinent to the Veteran's claims on appeal.

The Board finds that there has been substantial compliance with its October 2008 remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to a veteran are to be avoided).  The AOJ sought and obtained the private treatment records referenced in the remand instructions, after the Veteran submitted a VA Form 21-4142 in January 2009 explaining that the identified doctors and clinic were associated with what is now called the Family Health Care Center; the records identified by the Veteran are now associated with the claims file.  Additionally, the claims file now contains the updated set of the Veteran's treatment records from VA facilities including "Southern Arizona VA HCS" which is located in Tucson, Arizona.  The Veteran was also provided a VA examination with etiology opinion, the details of which are discussed in greater depth below.

The issue of entitlement to service connection for low back strain is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Chronic hypertension was not present in service, manifested within one year of the Veteran's discharge from service, or shown to be causally or etiologically related to any disease, injury, or incident in service.


CONCLUSION OF LAW

Hypertension was not incurred in or aggravated by the Veteran's active duty military service, nor may it be presumed to have been incurred in or aggravated by such service.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims folder.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  The Merits of the Claims

The Veteran claims entitlement to service connection for low back strain and for hypertension.

Service connection may be granted for disability arising from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Connecting the disability to service may be accomplished through statutory presumption or through affirmative evidence that shows inception or aggravation during service, or that otherwise indicates a direct relationship between service and the current disability.  38 C.F.R. §§ 3.303(a), (d).

The statutory presumptions and VA regulations implementing them are intended to allow service connection for certain diseases when the evidence might otherwise not indicate service connection is warranted.  See 38 C.F.R. § 3.303(d).  Where a veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including hypertension, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  A finding of direct service connection requires medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table).

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  38 C.F.R. § 3.303(b).

Hypertension

Initially, the Board notes that post-service VA and private medical evidence reflects that the Veteran is currently diagnosed with hypertension.  Hypertension is defined as persistently high arterial blood pressure, and by some authorities the threshold for high blood pressure is a reading of 140/90.  Dorland's Illustrated Medical Dictionary p. 889 (30th ed. 2003).  For VA purposes, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm.  38 C.F.R. § 4.104, Diagnostic Code 7101 (Note 1).  Hypertension or isolated systolic hypertension must be confirmed by readings taken two or more times on at least three different days.  Id.

The Veteran alleges he was first diagnosed with hypertension while in the military.  However, the Board finds that the Veteran's service treatment records reflect only a single high blood pressure reading, which was addressed with appropriate follow-up evaluations showing the problem resolved into confirmed lower blood pressure readings within normal limits.  The service treatment records do not reflect any medical diagnosis of hypertension.

The Veteran's January 1967 service enlistment examination report documents his recorded blood pressure as 120/70.  On June 9, 1970, the Veteran was treated for complaints of bilateral headaches, relieved by rest, and his blood pressure was recorded.  The Veteran had previously been seen for headaches associated with tension, as documented in service treatment records from February 1970 and from earlier in the month on June 3, 1970.  The June 9, 1970, service treatment record notes that the Veteran had been having a personality conflict with a supervisor and attributed his headaches to tension.  Pertinently, the examination at that time revealed blood pressure of 140/95 in both arms.  The medical impression was probable tension headaches with a note to rule out hypertension; a follow up blood pressure check was planned.

Significantly, the June 17, 1970, follow-up treatment report expressly notes: "Blood pressure checks have been normal.  Today 130/70."  No further follow-up treatment regarding blood pressure concerns is documented in the service treatment records.  The Veteran's January 1971 service separation examination report refers to the Veteran's headache complaints as having apparently resolved approximately "3 months ago" with "no problems at present."  Although various past medical concerns are noted in the report, there is no suggestion of a medical diagnosis of hypertension.  The Veteran's blood pressure was recorded at the time of the January 1971 separation examination as 118/74, with no indication of pertinent medical abnormality.  The Board further observes that the medical history questionnaire completed by the Veteran in connection with the January 1971 separation examination shows that he expressly denied having any history of high blood pressure.

The Board finds that the contemporaneous service treatment records reflect that the Veteran's lone documented episode of high blood pressure during service was not a manifestation of chronic disability, but rather an acute episode that had resolved.  Specific follow-up blood pressure monitoring revealed normal blood pressure, including at separation.  To the extent that the Veteran has testified that he was diagnosed with hypertension while in Vietnam in 1969, the Board notes that the Veteran's denial of any history of high blood pressure on his January 1971 separation examination medical questionnaire appears to contradict such testimony, and the contemporaneous evidence reflects that neither the Veteran nor trained medical professionals believed that the Veteran had chronic hypertension at the time of his separation from active duty military service.

The earliest post-service records of pertinent treatment are included in a set of private treatment reports from Family Health Center.  An examination report from August 1986 shows a recorded blood pressure reading of 132/90.  A September 1987 handwritten note shows that the Veteran was assessed to have high blood pressure.  Records from September 1988 show that the Veteran was being treated for "blood pressure problems" with discussion of multiple blood pressure readings, with some involving diastolic blood pressure at 90mm.  One of the September 1988 medical records refers to "a history of hypertension" and discusses "last year when he was noted to be hypertensive."  He was diagnosed with hypertension that was not controlled, prior to starting new treatment and being reassessed as having the hypertension  under control later in the month.  By November 1988, the hypertension was again 'not well controlled' with blood pressure 120/102.  Subsequent Family Health Center records further document treatment for chronic hypertension with varying levels of successful control at different times.

The Board also notes that the Veteran's medical problems list in his VA treatment records, appearing repeatedly throughout various reports, lists hypertension with a note of onset in 1985; a detailed version of this list indicates that this information was entered in February 2000, presumably based upon an initial VA interview of the Veteran concerning the pertinent history.  Additional medical records show treatment for hypertension and blood pressure issues in years more recent than the earliest such records discussed above; these records do not otherwise address the question of the etiology of the Veteran's hypertension.

A February 2010 VA examination report was prepared, in accordance with the Board's October 2008 remand instructions, to address the nature and etiology of the current chronic hypertension in connection with the Veteran's contentions in this case.  The report is informed by the examiner's review of the claims file, interview of the Veteran, and direct examination addressing hypertension.  The report discusses the Veteran's subjective account of his hypertension history.  He recalled onset in 1969 while in Vietnam during a hospitalization, reporting "that he was told that his blood pressure was severely elevated 'sky high' and would require medication but he reports that he went back to combat and the blood pressure was not addressed again."  The next blood pressure check that the Veteran reported was a pre-employment examination in 1983, and he reported that "his blood pressure was again elevated and he was started on medications."  The Board observes that the Veteran's account, in this regard, is somewhat inconsistent with the service treatment records that show that the Veteran was noted to have high blood pressure in Arizona in June 1970, and follow-up monitoring of blood pressure was performed and repeatedly showed blood pressure returned to within normal limits.  The Veteran's Board hearing testimony appears to acknowledge that he recalls his blood pressure came down "about two days after" his in-service high blood pressure episode, but that testimony also indicated that his only high blood pressure episode during service was in 1969.

The February 2010 VA examination report notes that the Veteran suffered a cerebrovascular accident as a complication of his hypertension, but indicates that there has been no coronary artery disease, hypertensive heart disease, or peripheral artery disease.  Testing during the examination revealed blood pressure of 122/78 on each of three repetitions, and the Board notes that the Veteran's diagnosed hypertension has been treated with medications to control his blood pressure.  The examiner diagnosed hypertension "that is more likely than not NOT directly related to the elevated blood pressure readings during his military service."  The examiner offered the rationale that "the follow up blood pressure readings noted in the c-file are normal."  The Board notes that the Veteran's in-service high blood pressure reading, from June 1970, was determined during medical evaluation of complaints involving headaches, and was indeed followed by exclusively normal blood pressure results on subsequent testing through separation (along with documented resolution of the headaches).  The Board finds that the rationale presented by the February 2010 VA examination report adequately cites the pertinent information of record and adequately addresses the question of whether the current chronic hypertension pathology is related to the documented in-service symptoms and acute episode of high blood pressure.  The examiner based his opinion upon his observation that the in-service high blood pressure notation was followed by exclusively normal blood pressure readings and findings through the time of separation.

Here, although the Veteran did have a documented episode of high blood pressure in service, and has been diagnosed with hypertension following service, the evidence does not show that his current hypertension is related to his military service.  The Veteran has been afforded a VA examination in connection with his claim; the examiner provided a negative nexus opinion.  The February 2010 VA examiner provided a persuasive rationale discussed above that addressed the Veteran's in-service blood pressure reports and his post-service hypertension.  The examiner's opinion is uncontradicted.  No medical professional has provided any opinion indicating that the Veteran's current hypertension is related to the isolated elevated blood pressure reading documented during service; nor has any medical professional opined that the hypertension is otherwise related to service.  As noted above, none of the Veteran's post-service medical records, including those in the 1980s that show high blood pressure and hypertension, indicate that the Veteran's blood pressure problems were related to his military service.

The Board acknowledges that service connection may indeed be granted when a chronic disease or disability is not present in service, but there is evidence of continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b) .  In accordance with Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), the Board concludes that the lay evidence presented by the Veteran concerning his continuity of symptoms after service is not persuasive.  The Veteran's response to a question during his April 2008 Board hearing indicated that the lay-perceivable symptoms he associated with his hypertension were that he "turned bright red" and "could never settle down."  The Veteran stated that "I never could and that had been that way ever since."  However, the Veteran's own Board hearing testimony goes on to state that he recalled being told he had high blood pressure only once during service, and that it came down "about 2 days after that."  The Board again notes that the Veteran's service treatment records reflect that he had complaints of tension-related headaches at the time of the sole documented high blood pressure reading, but his blood pressure returned to normal without medical intervention soon thereafter, and his headaches resolved approximately three months prior to separation.  Thus, to the extent that the Veteran's testimony suggests continuity of lay-perceivable symptoms after his in-service episode of high blood pressure, such testimony is not entirely clear and the medical evidence in the file simply does not support such a proposition.

The Board finds that the service treatment records, read together, strongly suggest that neither the Veteran nor service medical professionals believed that he had chronic hypertension at the time of his separation from active duty service. 
Although the Veteran has clearly received treatment for blood pressure problems since the mid-1980s, at least approximately a decade after service, he never reported a medical continuity of pertinent treatment or symptomatology since service.  The Board again notes that the Veteran's medical problems list in his VA treatment records, appearing repeatedly throughout various reports, lists hypertension with a note of onset in 1985 (apparently reported in February 2000).  A January 2002 VA hospital report describes that the Veteran's hypertension was reportedly "diagnosed in 1981."  Surely if the Veteran had experienced pertinent symptomatology reflective of hypertension continuously following with his period of military service (or if the Veteran believed he had hypertension associated with an in-service diagnosis), such would have been reported in the post-service medical records concerning his hypertension and general medical health.  However, the post-service medical records do not reflect any continuity of symptomatology, medical treatment, or other manner of perception of hypertension pathology in the years proximately following service.

The Veteran's own account of his hypertension history, presented in the February 2010 VA examination report and during his Board hearing, indicates that he does not recall having any post-service blood pressure testing until the early 1980s.  In these regards, the Veteran's own statements do not reflect that he experienced continuity of any lay-perceivable symptoms, prior to the 1980s, corresponding to those which prompted him to seek medical attention during service during his documented episode of high blood pressure.

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Given the facts that (1) the service treatment records are silent as to any diagnosis of hypertension, (2) that the service treatment records show one episode of high blood pressure followed by a closely monitored return to normal blood pressure through the time of separation, (3) that the first evidence of hypertension is not shown until many years after service, and (4) the medical evidence of record fails to relate any currently existing hypertension to active service, the Board finds that the Veteran's statements are afforded low probative value as to the onset and etiology of his chronic hypertension.

Even if the Board were to accept the suggestion from some of the Veteran's contentions that he has experienced some perceivable manifestation of hypertension since his period of military service, such as his description of an unsettled anxiety feeling, the provisions concerning continuity of symptomatology do not relieve the requirement that there must be some evidence of a nexus to service.  For service connection to be established by continuity of symptomatology, there must be medical evidence that relates a current condition to that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  However, no medical professional has ever provided an opinion that his current hypertension is related to his period of military service or any of his described symptomatology.

Additionally, because the Veteran was not diagnosed with hypertension within one year of separation of service, there is no presumption that his current hypertension was incurred during service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Board acknowledges the Veteran's belief that he has hypertension related to his military service.  However, there is no evidence of record showing that the Veteran has the specialized medical education, training, and experience necessary to render a competent medical opinion as to the diagnosis and etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 38 C.F.R. § 3.159(a) (1). Consequently, the Veteran's own assertions as to diagnosis and etiology of a disability have no probative value.  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  See also Robinson v. Shinseki, 312 Fed. Appx. 336 (Fed. Cir. 2009) (non-precedential) (confirming that, 'in some cases, lay evidence will be competent and credible evidence of etiology').  However, a determination concerning the possibility of a causal relationship between chronic hypertension diagnosed no earlier than the 1980s and military service that concluded in January 1971 requires specialized training, and may therefore not be established by lay opinions on etiology.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether his hypertension is related to his military service.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the Veteran's claim of entitlement to service connection for hypertension is denied.  See 38 U.S.C.A § 5107.

II.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) .

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006) (when VCAA notice follows the initial unfavorable AOJ decision, subsequent RO actions may 'essentially cure[] the error in the timing of notice').

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in March 2005, before the AOJ's initial adjudication of the hypertension issue addressed in the final Board adjudication above.

Specifically regarding VA's duty to notify, the notification to the Veteran apprised him of what the evidence must show to establish entitlement to the benefits sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for the assignment of disability ratings and effective dates in correspondence dated in March 2006.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The RO also provided a statement of the case (SOC) and most recently an April 2010 supplemental statement of the case (SSOC) reporting the results of its review of the hypertension issue on appeal and the text of the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), post-service medical records, and secured a VA examination in furtherance of his claim.  Additionally, his Social Security Administration (SSA) disability records were obtained in December 2005.  The Board observes that a claims form among the Veteran's SSA records refers to a pertinent medical care provider named "Joyce Bowdish," a nurse.  Review of the claims file reveals that a substantial quanity of the Veteran's VA treatment records have been signed by a "Roberta J. Bowdish," and it appears that this nurse practitioner is the care provider the Veteran was attempting to identify; the corresponding records are therefore available for review in the claims file.  VA has no duty to inform or assist that was unmet.

Pursuant to the October 2008 Board remand, a VA opinion with respect to the hypertension issue on appeal was obtained in a February 2010 VA examination report.  38 C.F.R. § 3.159(c)(4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted above, the Board finds that the February 2010 VA opinion obtained in this case was sufficient to the extent that it addressed the hypertension issue, as it was predicated on a full reading of the medical records in the Veteran's claims file.  It considers all of the pertinent evidence of record, the statements of the appellant, and provides an explanation for the opinion stated.

The Board notes that the October 2008 remand directed, in pertinent part, that the examiner provide an opinion as to whether the Veteran's hypertension is related to his in-service elevated blood pressure readings, headaches, or any other remote incident of service versus post-service events.  The February 2010 VA examination report expresses that the claims file was reviewed and provides a rationale for its analysis that cites the Veteran's elevated blood pressure reading in service followed by follow-up blood pressure readings that were normal.  It is apparent that the examiner considered the pertinent June 1970 service treatment records that showed the single in-service high blood pressure reading and the Veteran's complaint of headaches and tension.  The Board finds that the examiner adequately considered and addressed the in-service high blood pressure reading with its associated reported symptoms when he concluded that hypertension is not due to service because all the records following-up on the pertinent June 1970 episode showed normal blood pressure.  Accordingly, the Board finds that the medical opinion contemplates the pertinent in-service symptoms.  The remand directives for the VA examination have been substantially complied with, and VA's duty to assist with respect to obtaining a VA examination or opinion addressing the hypertension issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).

The Board acknowledges that English-language translations of some documents of record (specifically, reports from AccentCare home care services) have been obtained at the Board subsequent to the February 2010 examination.  The Board finds that an addendum based upon a review of the additional translations is not necessary because the translations have revealed no information pertinent to the Veteran's claims on appeal.  Therefore, a new opinion is not necessary and the examination is still adequate.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion addressing the hypertension issue has been met.  Id.


ORDER

Entitlement to service connection for hypertension is not warranted.  To this extent, the appeal is denied.





[Continued on Next Page]
REMAND

Back Disability

The Veteran alleges he injured his back in service in Vietnam in 1969 and was treated for low back strain thereafter.  This contention is significantly supported by service records.  VA outpatient treatment records indicate a post-service injury in November 2001 where the Veteran fell down a flight of stairs carrying groceries and injured his tail bone.  Thereafter, x-rays revealed multiple compression fractures and osteoporosis, for which he is receiving Social Security Administration (SSA) disability benefits.

This matter was previously before the Board in October 2008, when the Board determined that the evidence at that time was insufficient to render a decision; the October 2008 remand directed additional development.  Since that time, the newly added evidence features a VA examination report with a medical opinion supportive of the Veteran's claim.  The newly added evidence also features pertinent private and VA reports.  Unfortunately, the Board finds that the newly obtained private medical records include documentation of an additional intercurrent back strain suffered by the Veteran in 1990.  The rationale offered for the VA examiner's medical opinion reflects that the examiner was not aware of the 1990 back injury that is newly documented in the claims file.  Thus, although the Board regrets additional delay prior to final appellate review of this issue, a new remand for clarification and an updated etiology opinion is necessary so that such an opinion reflects the correct facts of the Veteran's pertinent low back health history.

The Board notes that an adequate medical opinion addressing the etiology of the current back disability is especially crucial in this case as the evidence appears to support the Veteran's contention of an in-service low back injury.  The Veteran's January 1967 enlistment examination report shows that he denied any pre-service history of recurrent back pain at that time.  The January 1971 service separation examination report documents an in-service low back strain "6 months ago," or in approximately July 1970.  Additionally, the Veteran endorsed current or previous back trouble in his medical history questionnaire at separation.  The January 1971 separation examination report form does not appear to contain any markings to indicate the results of clinical evaluation with regard to specific systems and anatomy; thus, the report does not clearly indicate either normal or abnormal clinical findings concerning the back at the time of separation.  

The Veteran has more specifically testified, including at the April 2008 Board hearing and at the February 2010 VA examination, that his back was originally injured when he was stationed in Vietnam in 1969 working with aircraft.  He describes that his back was injured when an enemy mortar attack upon his location caused an explosion where he was working with aircraft.  Service personnel records confirm that the Veteran served within Vietnam in the capacity he describes from July 1968 through July 1969.  Significantly, during the development of evidence in the RO's separate grant of service connection for the Veteran's post-traumatic stress disorder (PTSD), the Veteran reported his presence for such an attack in the early months of 1969 as his traumatic stressor.  The Center for Unit Records Research (CURR) officially confirmed, in a November 2004 report, that the Veteran's location "came under enemy attack approximately nine times during the January through March 1969 time frame" and that one such attack in January 1969 involved "sixteen Air Force personnel wounded in action; two aircraft destroyed; fifteen aircraft damaged; and twenty facilities were damaged or destroyed."

Service connection has been established for the Veteran's PTSD on the basis of such an attack upon his location in Vietnam in 1969.  The Veteran's personnel records show that he was an aircraft ground equipment repair technician.  The Board finds that the evidence reasonably corroborates his testimony that he was working with the aircraft when the aircraft came under enemy attack, and that the Veteran was exposed to the associated explosions that damaged and destroyed aircraft at the base.  The Board finds that the Veteran's description of suffering a back injury in connection with the explosions is reasonably consistent with the demonstrated circumstances of his service.

The Board finds that the Veteran suffered a back injury during service in Vietnam in connection with explosions during an enemy attack upon aircraft at his location in 1969.  Further, the Board finds that the Veteran apparently re-experienced low back strain symptoms during service in 1970 (as reflected in his service separation examination report).

The Veteran has testified that his in-service low back pain improved, but never resolved, with his symptoms recurring following service on occasions of awkward or overexertional stress upon his back.  Private and VA treatment reports from the 1980's onward contain several entries concerning back complaints.  The Board's October 2008 remand directed the VA examiner's attention to addressing the Veteran's documented November 2001 tailbone injury associated with a fall.  The February 2010 VA examination report directly addresses this injury when explaining that the examiner finds that "it is reasonable to assume that the current low back condition is directly related to the reported injury in Vietnam."  However, the examiner's rationale appears to rely upon his observation that: "The veteran reports ongoing low back pain from the original injury and denies any further back strains until 2001...."  This is problematic because among the private medical records recently added to the claims file is a May 1990 report showing that the Veteran was diagnosed with a "Low back strain" after he reported being assaulted; he had "some low back pain since he fell and twisted his back in the same incident."

Thus, the evidence added to the record since the Board's prior remand introduces documentation of an intercurrent back strain following service in 1990 that does not appear to have been contemplated by the February 2010 VA examiner's analysis.  Importantly, the occurrence of the documented May 1990 back strain appears to contradict a key element of the examiner's brief discussion of his analytical rationale.  The occurrence of the 1990 back strain incident contradicts the examiner's apparent understanding of the facts of the case.  Therefore, there remains insufficient probative evidence of record to adequately adjudicate the question of whether the Veteran's current low back disability is etiologically linked to the in-service injuries in 1969 and 1970.

Furthermore, although the February 2010 VA examination report briefly indicates that the claims file was reviewed, and the report contains some discussion of the service treatment records, the report's discussion leaves it unclear as to whether the examiner's understanding of the facts contemplates the complete post-service medical history documented in the claims file.  The rationale offered by the examiner for his conclusion expressly relies upon the Veteran's own account of his post-service medical history following service, and does not address apparently pertinent contents in the claims file.  For instance, the examiner concludes that the Veteran's current back disability is not related to his November 2001 tailbone injury on the basis that the Veteran described that the 2001 injury only involved pain in a different area of the spine (the coccyx), and the Veteran reported that such pain resolved within three months.  However, an April 2002 VA medical record shows that the Veteran at that time reported "chronic pain in mid-lower back since fall last year..."  and was diagnosed with demineralization and compression fracture deformities at multiple levels of the thoracic spine and at L4.  This suggests that the Veteran's back pain associated with the November 2001 fall involved his mid-lower back and further suggests that the pain did not resolve within three months of that injury.  Various other records present somewhat confusing alternate versions of details of the Veteran's history, such as a September 2006 VA treatment report showing that the Veteran described "chronic back pain x 8 years" at that time.  The Board also observes that the recently submitted Family Health Center medical records include information pertinent to the Veteran's back health from the 1980s.  The Board believes that such evidence of medical treatment and the Veteran's past statements of symptom history should be expressly considered and discussed in an adequate medical etiology opinion in this case.

Additionally, the Board observes that the VA examiner stated his conclusion in terms of what is "reasonable to assume" whereas it would be more helpful to express analytical conclusions in terms more clearly conveying probability, such as indicating whether or not it is 'at least as likely as not' that  a current low back disability is etiologically linked to service.

Accordingly, the case is REMANDED for the following action:

1.  Request clarification of the February 2010 nexus opinion concerning low back disability from the VA examiner who evaluated the Veteran at that time. If that examiner is no longer available, any medical professional can provide the following opinion.

The examiner indicated that it was 'reasonable to assume' that current low back disabilities are related to the Veteran's in-service injury, partly on the basis of the Veteran's current description of an intercurrent November 2001 injury involving only the coccyx and resolving in three months, and partly on the basis of the Veteran's current description of having no other instances of low back strain since service.  The examiner did not address the fact that recently obtained private medical records show a diagnosed low back strain in May 1990, and the examiner did not address that an April 2002 VA treatment record suggests that the Veteran reported chronic pain in the mid-lower back since the November 2001 fall.

Therefore, the Board asks that the examiner specifically render an opinion as to whether any of the Veteran's diagnosed low back disabilities are related to his in-service low back strain or any other remote incident of service versus post- service events, to include the May 1990 low back strain and the November 2001 low-back injury.

The examiner should consider that the Veteran's service treatment records document a low back strain, and consider that the Veteran's testimony of injuring his back in an explosion in Vietnam is consistent with official service records (confirming that the Veteran's service featured working on aircraft, and confirming the destruction of aircraft during a significant attack upon his location in Vietnam).

The claims folder must be reviewed by the examiner and the examiner should provide a complete rationale for any opinion given without resorting to speculation.  The examiner is requested to specifically address the pertinent records in the claims file, to include the private treatment report showing a diagnosed low back strain in May 1990, the VA medical record concerning the November 2001 low back injury, the April 2002 VA treatment record documenting the Veteran's mid-lower back pain since the November 2001 injury, the September 2006 VA treatment record indicating an eight year history of chronic back pain, and the private treatment records from the 1980s involving some complaints of back pain.

It would be helpful if the examiner would use the following language, as may be appropriate: 'more likely than not' (meaning likelihood greater than 50%), 'at least as likely as not' (meaning likelihood of at least 50%), or 'less likely than not' or 'unlikely' (meaning that there is a less than 50% likelihood).

The term 'at least as likely as not' does not mean 'within the realm of medical possibility.'  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

A rationale for any opinion advanced should be provided.  The examiner should also state what sources were consulted in forming the opinion.


2.  After completion of the above and any additional development deemed necessary to fully adjudicate the Veteran's claim remaining on appeal (service connection for low back disability), the RO/AMC should readjudicate the claim.  If the claim remains denied, the Veteran and his representative should be furnished an appropriate SSOC and afforded the opportunity to respond.  Thereafter the claim should be returned to the Board for appellate review.

The purposes of this remand are to complete the record, and to ensure due process.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHELLE L. KANE
Chief Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


